DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 37 is objected to because of the following informalities:  “claim of” is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 34, & 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 34 depends from itself. For purposes of examination, it is assumed that claim 34 is dependent from claim 33.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24-25, 31, 35-36, & 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2013/0152451) in view of Norwood (US 2006/0237439).
For Claim 1, Larsen discloses an insect trap (as illustrated in Figures 6-8) consisting essentially of:
a. a trap portion (56) comprising a substantially planar adhesive surface (72, Fig. 8) configured to capture insects [0035], 
b. a base portion (52) directly connected to electrically conductive prongs insertable into an electrical socket (54, Fig. 7), the base portion further comprising:
i. a circuit configured to receive power from the electronically conductive prongs (a light source inherently has circuitry to support), 
ii. a lighting element comprising one or more lights (30) electrically connected to the circuit, and 
iii. a slot configured to removably engage the trap portion, wherein the lighting element is disposed between the slot and the electrically conductive prongs (Fig. 7 the slot in 52 where 62 engages);

Larsen is silent to the circuitry being in a board, and the light being an LED.
Norwood, like prior art above, teaches a base portion (10, Fig. 3) with a light (7) mounted to a circuit board (21, [0064]), further noting that the use of an LED light is well known in the art [0015-16].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the light of Larsen with the LED light and supporting circuit board as taught by Norwood, in order to reduce the power consumption of the device without giving up the intensity of the light, and to be able to incorporate more functions in less space, as is well known in the art, and as discussed in [0015, Norwood].
For Claim 24, the above-modified reference teaches the insect trap according to claim 1, and Larsen further teaches wherein the trap has one or more of the following dimensions:
a) the trap portion has a width from about 20 mm to about 130 mm (the disclosure of Larsen notes that the full dimension of the trap is 2 - 4 inches in diameter, [0004]; so the biggest that the trap can be is 102 mm, and the trap is curved, so the width meets the claimed range);
(note that Applicant has amended to remove b)
c) the trap portion has a depth from about 5 mm to about 50 mm;
d) the base portion has a width from about 20 mm to 130 mm;
e) the base portion has a height from about 10 mm to 150 mm;
f) the base portion has a depth from about 10 mm to about 50 mm.
For Claim 25, the above-modified reference teaches the insect trap according to claim 24, and Larsen further discloses wherein the dimensions of the trap are configured such that when 
For Claim 31, the above-modified reference teaches the insect trap according to claim 1, and Larsen further discloses wherein the insect trap according to claim 1, wherein the adhesive is selected from the group consisting of pressure sensitive adhesives (the adhesive of Larsen is configured to catch an insect by contact, or pressure, as discussed throughout the specification) such as acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, vinyl ethers and mixtures thereof [as noted in the above 112 rejection, it is unclear whether these example materials are required to satisfy the claims].
For Claim 35, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses wherein the trap portion is disposable [0007].
For Claim 36, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses wherein the trap portion has a height from about 20 mm to about 130 mm (4 inches in height, as discussed in [0004], which is ~101 mm, meeting the claimed range).
For Claim 38, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses a thickness to the adhesive layer (as illustrated in Figure 8 and the accompanying description found in [0035-36]). Larsen is silent to the exact measurement of this thickness, and as such, is silent to wherein the adhesive has a thickness of about 0.01 mm to about 1.
It would have been an obvious matter of design choice to provide the adhesive in the above device in a layer measuring 0.01 mm to about 1 mm, in order to provide a sufficient 
For Claim 39, the above-modified reference teaches the insect trap of claim 1.
The above-modified reference is silent to wherein the adhesive is applied over text or graphics.
It would have been an obvious matter of design choice to make the different portions of the adhesive board of whatever form or shape was desired or expedient, including providing characters or images on the board, underneath of the adhesive, in order to provide a nightlight with a certain aesthetic, or to label the device with a certain brand, as is well known in the art. A change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Norwood as applied to claim 1 above, and further in view of Speyer et al. (US 5,352,122), hereinafter referred to as “Speyer.”
For Claim 23, the above-modified reference teaches the insect trap according to claim 1, and the above-modified reference is silent to wherein the electrically conductive prongs are adapted to swivel.
Speyer, like prior art above, teaches abase portion (16, 18) comprising a light (42), and Speyer further teaches wherein the electrically conductive prongs are adapted to swivel (via disk 28).
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen, and Norwood as applied to claim 1 above, and further in view of Willcox et al. (US 2015/0201603).
For Claim 32, the above-modified reference teaches the insect trap according to claim 1.
The above-modified reference is silent to wherein the trap portion comprises a material selected from the group consisting of plastic, paper, paperboard, cardboard, paper pulp and mixtures thereof.
Willcox, like prior art above, teaches an insect trap (title, disclosure), further comprising a trap portion comprises a material selected from the group consisting of paper [0003].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the backing material of the trap portion of the above-modified reference with adhesive paper as taught by Willcox, and as well known in the art, in order to provide a well-known, disposable material sufficient to catch insects.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, and Norwood as applied to claim 1 above, and further in view of Willcox and O’Connell et al. (US 3,348,332).

The above-modified reference is silent to wherein the lighting element comprises at least one LED that emits UV light and at least one LED that emits visible light diode (LED).
Willcox, like prior art above, teaches an insect trap (title, disclosure), further comprising multiple lights (22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the above-modified reference with multiple light sources as taught by Willcox, in order to illuminate a larger area.
O’Connell, like prior art above, teaches an insect trap (title, disclosure), further contemplating that the device preferably emits “…a low level of visible light and a high level of ultra-violet radiation with a peak output at a wave length on the order of 3654 angstroms. Such ultra-violet radiation is both attractive to flying insects and is harmful to their body metabolism, producing interference with their nervous system and dizziness which varies directly with the duration and intensity of the exposure,” Column 2, lines 28-38. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the LEDs, as modified above, with a visible light spectrum, and another of the LEDs with a UV light spectrum as taught by O’Connell, in order to disrupt the health of the insects, and also provide a nightlight, as is well known in the art.
For Claim 34, the above-modified reference teaches the insect trap of claim 34, and O’Connell further teaches wherein the at least one LED that emits visible light emits blue light (wherein blue light is within the visible spectrum, as discussed above).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen, and Norwood as applied to claim 1 above.
For Claim 37, the above-modified reference teaches the insect trap of claim of claim 1. 
Larsen is silent to wherein the adhesive is transparent or translucent.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a transparent or translucent adhesive as the adhesive of the above-modified reference, in order to allow at least some light transmission through the cover, advantageous for a nightlight arrangement, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Response to Arguments
Applicant’s arguments with respect to present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed in the interview and noted in the arguments, Applicant argues that the instant device does not comprise a cover. However, the elected embodiment of Figs. 12-16 does appear to illustrate a cover with openings through which insects enter the device. If Applicant is arguing semantics, then, even if they do not define their device as comprising a “cover,” per se, the front surface acts to ‘cover’ the device and disperse light, as covers are known to do.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642